Citation Nr: 0731684	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for grade 
III chondromalacia of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1985 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement for an increased disability rating for his left 
knee disability and continued the currently assigned 10 
percent disability rating.

The Board remanded this claim in March 2005 for additional 
development.  Such development has been accomplished and the 
Board will proceed on the merits of the claim.


FINDING OF FACT

The service-connected grade III chondromalacia of the left 
knee has been principally manifested by complaints of flare-
ups of pain with objective findings of painful motion, 
crepitance, tenderness to palpation of the medial aspect of 
the knee, full range of extension, flexion from 135 degrees 
to full flexion, and X-ray evidence of grade III 
chondromalacia without objective evidence of instability or 
subluxation, lack of endurance, fatigability, weakness, 
swelling, locking, ankylosis, or dislocation.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the service-connected grade III chondromalacia of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in November 2001, August 2003, March and June 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The aforementioned 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id., at 17.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id., at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The letters informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-21.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

The Board also notes that the veteran was provided with 
notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) in the March 2007 notice letter.  This letter 
was followed by a subsequent adjudication in June 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
left knee disability since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The 2007 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examination in this case 
is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that his currently assigned 10 percent 
disability evaluation for grade III chondromalacia of the 
left knee does not adequately compensate him for his 
disability.  The veteran originally filed for service 
connection for his left knee disability in July 1988 and was 
subsequently granted service connection and assigned a 10 
percent disability rating later in July 1988.  The veteran 
filed for an increased rating in October 1988 and his 10 
percent disability rating was continued in September 1989.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2007).  While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  See 38 C.F.R. § 4.40 (2007).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2007).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  See 38 
C.F.R. § 4.59 (2007).

Arthritis due to trauma is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

The veteran is currently rated under Diagnostic Code 5014, 
for osteomalacia, which provides that a rating should be 
based on the limitation of motion of the affected parts as 
arthritis, degenerative.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2007).

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2007).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2007).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2007).


Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
See 38 C.F.R. § 4.71, Plate II (2007).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating. In the alternative, a compensable rating 
may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent.  The record 
does not demonstrate the requisite objective manifestations 
for a disability evaluation in excess of 10 percent for the 
left knee disability under Diagnostic Code 5260.  The medical 
evidence demonstrates that upon VA examination in May 2002, 
the veteran had flexion of the left knee to 145 degrees and 
in February 2007, the veteran had flexion to 135 degrees.  In 
order for a disability evaluation in excess of 10 percent to 
be assigned under Diagnostic Code 5260, flexion must be 
limited to 30 degrees or less.  Thus, the Board concludes 
that a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).

The Board notes that the May 2002 and February 2007 VA 
examination reports indicate that the veteran had full 
extension of the left knee.  Under Diagnostic Code 5261, a 20 
percent disability evaluation is warranted for extension 
limited to 15 degrees.  Thus, a disability evaluation in 
excess of 10 percent under Diagnostic Code 5261 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  The May 2002 VA examination report noted that the 
veteran's posture and gait were normal and he had no limited 
function of standing or walking within the confines of the 
examination room.  During the February 2007 VA examination, 
the veteran reported that he suffered from flare-ups that 
would last for several days, but he had no additional 
limitation of movement or functional impairment during those 
flare-ups.  The examiner also noted that there was no 
limitation of movements because of weakness, pain, fatigue or 
repetitive use.  In this respect, the veteran's current 10 
percent rating takes into consideration and incorporates any 
additional functional loss due to pain, including pain during 
flare-ups.  The left knee disability has not been shown to 
produce functional impairment that would warrant a rating 
higher than 10 percent.  See DeLuca; supra.  Based on the 
objective medical evidence of record, there is no basis for 
the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination, and the 
Board finds that the assignment of additional disability 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  In applying the law to the 
existing facts, the Board finds that a higher disability 
evaluation is not warranted for the left knee disability 
under the provisions of Diagnostic Code 5257.  There is no 
objective evidence of subluxation or instability of the left 
knee.  In the absence of such symptomatology, a rating under 
this Code is not applicable.  The February 2007 VA 
examination report indicates that there was no recurrent 
subluxation of the left knee.  The May 2002 and February 2007 
VA examination reports did not indicate that the veteran had 
complaints of giving-way or locking of the knee.  
Accordingly, a separate 10 percent evaluation is not 
warranted for the left knee disability under VAOPGCPREC 23-97 
for instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

There is no evidence of ankylosis of the left knee.  
Therefore, Diagnostic Code 5256 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007).  There is no 
evidence of semilunar, dislocated cartilage with frequent 
episodes of pain, locking or effusion.  Thus, Diagnostic Code 
5258 is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2007).

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5003.  
Degenerative arthritis of the left knee has not been 
established upon x-ray examination.  In February 2007, x-ray 
findings were normal.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  As discussed above, a rating in excess of 10 
percent based upon limitation of flexion or extension of the 
left knee is not warranted under Diagnostic Codes 5260 or 
5261.
A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the left knee.  The VA examination reports 
uniformly indicate that extension of the left knee was full.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for grade III chondromalacia of the 
left knee.  The preponderance of the evidence is against the 
claim, and the claim is denied.  See Gilbert, supra.


ORDER

Entitlement to an increased disability evaluation for grade 
III chondromalacia of the left knee, currently evaluated as 
10 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


